EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Stanley Erjavac on February 22, 2022 to amend the claims as following:

Claim 1 (Currently Amended): A vehicle alert apparatus comprising:
a drowse detector configured to detect drowse of a driver;
an inattentiveness detector configured to detect inattentiveness of the driver;
a vehicle speed detector configured to detect a vehicle speed;
a notification portion configured to execute an alert for the driver; and
an alert controller configured to control an execution of the alert executed by the notification portion based on a detection result of the drowse of the driver, a detection result of the inattentiveness of the driver, or the detection result of the vehicle speed,
wherein:
the alert controller is configured to control the alert in accordance with a determination level for the detection result of the vehicle speed;
the determination level is sectioned by a threshold value of the vehicle speed; and
in a case where the vehicle speed is equal to or lower than the threshold value, the alert controller is configured to cause the notification portion to execute the alert when the drowse of 
the threshold value is changeable by the driver, 
the vehicle alert apparatus further comprises an input portion through which the driver inputs information regarding troublesomeness with the alert, [and]
the alert controller is further configured to change the threshold value based on the information input by the driver through the input portion, 
the input portion is further configured to ask the driver as to whether the alert was troublesome at the end of driving, and 
the driver inputs the information by answering to the input portion.

Claim 2 (Canceled)

Claim 3 (Original) The vehicle alert apparatus according to claim 1, wherein: in a case where the vehicle speed is higher than the threshold value, the alert controller is configured to cause the notification portion to execute the alert when the drowse of the driver is detected or when the inattentiveness of the driver is detected.

Claim 4 (Original) The vehicle alert apparatus according to claim 1, wherein: in a case where the vehicle speed is equal to zero or close to zero, the alert controller is configured to cause the notification portion not to execute the alert even when the drowse of the driver is detected or even when the inattentiveness of the driver is detected.

Claim 5 (Currently Amended) A vehicle alert apparatus comprising: 
one or more processors; and 
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to at least: 
detect drowse of a driver; 
detect inattentiveness of the driver;
detect a vehicle speed; 
execute an alert for the driver;
control execution of the alert executed based on a detection result of the drowse of
the driver, a detection result of the inattentiveness of the driver, or the detection result of the vehicle speed; and 
control the alert in accordance with a determination level for the detection result of the vehicle speed, 
wherein: 
the determination level is sectioned by a threshold value of the vehicle speed; and 
in a case where the vehicle speed is equal to or lower than the threshold value, the one or more processors are configured to execute the alert when the drowse of the driver is detected, and are configured not to execute the alert even when the inattentiveness of the driver is detected, wherein 
the threshold value is changeable by the driver,
the vehicle alert apparatus further comprises an input portion through which the driver inputs information regarding troublesomeness with the alert, [and] 
the one or more processors are further programmed to change the threshold value based on the information input by the driver through the input portion, 
the input portion is further configured to ask the driver as to whether the alert was troublesome at the end of driving, and 
the driver inputs the information by answering to the input portion.

Claim 6 (Previously Presented) The vehicle alert apparatus according to claim 1, wherein: the alert includes alert for the drowse and alert for the inattentiveness; 
the alert for the drowse or the alert for the inattentiveness is executed based on the detection result of the drowse, the detection result of the inattentiveness, and the detection result of the vehicle speed; and
in the case where the vehicle speed is equal to or lower than the threshold value, the alert controller causes the notification portion to execute the alert of the drowse when the drowse of the driver is detected, and causes the notification portion not to execute the alert of the inattentiveness even when the inattentiveness of the driver is detected.

Claim 7 (Previously Presented) The vehicle alert apparatus according to claim 5, wherein:
the alert includes alert for the drowse and alert for the inattentiveness;
the alert for the drowse or the alert for the inattentiveness is executed based on the detection result of the drowse, the detection result of the inattentiveness, and the detection result of the vehicle speed; and


Claim 8 (Canceled) 

Claim 9 (Canceled).

Claim 10 (Currently Amended): The vehicle alert apparatus according to claim [9] 1, wherein the alert controller is further configured to decrease the threshold value when the driver consecutively answers to the input portion predetermined times that the alert was not troublesome.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 5 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a vehicle alert apparatus comprising: a drowse detector configured to detect drowse of a driver; an inattentiveness detector configured to detect wherein: the alert controller is configured to control the alert in accordance with a determination level for the detection result of the vehicle speed; the determination level is sectioned by a threshold value of the vehicle speed; and in a case where the vehicle speed is equal to or lower than the threshold value, the alert controller is configured to cause the notification portion to execute the alert when the drowse of the driver is detected, and cause the notification portion not to execute the alert even when the inattentiveness of the driver is detected, wherein the threshold value is changeable by the driver, the vehicle alert apparatus further comprises an input portion through which the driver inputs information regarding troublesomeness with the alert, the alert controller is further configured to change the threshold value based on the information input by the driver through the input portion, the input portion is further configured to ask the driver as to whether the alert was troublesome at the end of driving, and the driver inputs the information by answering to the input portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684